Citation Nr: 1228809	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-04 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and A.G.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO in Newark, New Jersey; a transcript of that hearing is associated with the claims file.

The Board denied the Veteran's service connection claim for an acquired psychiatric disorder in a decision dated May 2011 on the grounds that the disability was neither incurred in nor aggravated by the Veteran's period of active military service.  The Veteran subsequently appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  

In November 2011, the Court granted a Joint Motion for Remand (JMR) and ordered that the Board's decision denying the Veteran's claim be vacated and remanded for action consistent with the JMR.  The case has been returned to the Board following the Court Order.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed psychiatric disorder is related to his period of active military service.  

The record indicates that the Veteran applied for Social Security Administration (SSA) disability benefits.  In a June 2008 response to the RO's record request, SSA indicated that they were unable to locate the Veteran's medical record.  However, there is no indication in the file that the Veteran was made aware that his SSA records were not available.  In accordance with 38 C.F.R. § 3.159(e)(1), VA has a duty to provide the Veteran with oral or written notice if RO or the AMC concludes that it is reasonably certain the records do not exist or further efforts to obtain them would be futile.  Pursuant to the November 2011 JMR, the Board finds a remand is necessary to comply with the notice requirements. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should again attempt to contact the Social Security Admisntration to obtain copies of the Vetran's records.  The RO should also attempt to request such records from the attorney who represented the Veteran before the Social Security Adminstration (whose name and address are noted on correspondence in the claims file dated April 19, 2005).

2.  If the Social Security records cannot be obtained, pursuant to the November 2011 JMR, the AMC/RO must notify the Veteran of the unavailability of SSA disability records in order to provide him an opportunity to obtain and submit copies of the outstanding records. 

3.  Upon completion of the above requested development and any additional development deemed appropriate, the RO should readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder.  All evidence received since the January 2010 supplemental statement of the case should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


